Citation Nr: 1530626	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1949 to December 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for a bilateral hearing disability, rated at 50 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; right gluteal muscle injury due to shrapnel, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and residuals scars, rated as noncompensable.  His combined rating is 80 percent.

2.  The Veteran was previously employed as a truck driver and trucking supervisor and has had three years of high school education. 

3.  There is competent medical evidence of record demonstrating that the Veteran's service-connected disabilities preclude him from substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16 (a), 4.18 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Total Disability Rating

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for a bilateral hearing disability, rated at 50 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; right gluteal muscle injury due to shrapnel, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and residuals scars, rated as noncompensable.  His combined rating of 80 percent meets the threshold requirement of 38 C.F.R. § 4.16 (a), and the question becomes whether these disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.  

In this regard, the Board has considered the Veteran's educational and employment background.  He reported in an October 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that he became too disabled to work in 1994.  The Veteran previously worked as a truck driver and trucking supervisor.  His highest level of education is 3 years of high school.

The Veteran was afforded a muscle injuries VA examination in August 2011 to assess the severity of the Veteran's right gluteal muscle injury due to shrapnel and scar.  The examiner noted that the Veteran's muscle injury did not impact his ability to work because he retired in 1994.  The examiner also noted that the Veteran had a right lower linear scar on his right medial thigh, right upper and lower buttocks and posterior trunk, particularly his lower right mid back.  The examiner opined that the Veteran's scar did not result in any limitation of function.  

At an August 2011 VA PTSD examination, the examiner noted that the Veteran's PTSD symptoms included depressed mood, chronic sleep impairment, mild memory loss, impairment of short and long term memory and avoidance of crowds.  The examiner noted that the Veteran's mental condition "has been formally diagnosed, but symptoms [were] not severe enough either to interfere with occupational and social functioning or to require continuous medication."

In an April 2012 addendum to the August 2011 PTSD examination, the examiner stated the Veteran's mental health symptoms were "transient in nature and [were] not severe enough either to interfere with occupational social functioning or to require continuous medication."  The examiner stated that the Veteran's memory was reduced and he might experience difficulties with learning new tasks.  The examiner also stated that the Veteran appeared to be able to focus on tasks throughout a work day.  She concluded that the Veteran's would not be expected to require excessive absences from work in order to attend to mental health symptoms.  

The Veteran was afforded a March 2012 hearing loss and tinnitus VA examination where the examiner stated that the Veteran's hearing loss didn't impact ordinary conditions of daily life.  The examiner reasoned that "with amplification, [the Veteran's] hearing loss does not preclude his ability to obtain gainful employment."  

The Veteran was afforded a general VA examination in April 2012 to assess the current severity of his muscle injuries, scars, bilateral hearing loss and tinnitus.  The examiner noted that the Veteran walked with an antalgic gait secondary to his left lower extremity scarring.  The examiner indicated that the Veteran's left lower extremity gunshot wounds prevent physically demanding work.  

The Veteran submitted a September 2012 opinion from a private audiologist, J.D., who stated that the Veteran's word recognition scores were 12 percent for his right ear and 64 percent for his left ear, when using the Maryland CNC test.  She opined that the Veteran needed to avoid working in noisy environments, which may exacerbate his hearing loss.  She further opined that the Veteran's hearing loss and tinnitus symptoms prevent face to face and telephone communication.  "His condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery."  


The Board finds J.D., the private audiologist's, opinion and the August 2012 VA examiner's opinion to be the most probative evidence of record.  In that regard, J.D. provided a current assessment of the Veteran's hearing loss and tinnitus and gave her opinion on what tasks the Veteran would not be able to engage in due to his disabilities and the reasons why she felt that the Veteran should not engage in those types of tasks.  She provided sound reasoning for all conclusions reached.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Similarly, the August 2012 examiner indicated the limitations of the Veteran's left lower extremity disability - namely the inability to engage in physically laborious activities.  

The Board notes that the August 2012 PTSD examiner opined that the Veteran's PTSD would not prevent him from engaging in substantially gainful employment.  However, that conclusion is a legal determination left up to the Board to decide.  Despite the August 2012 examiner's conclusion, the Board finds that the examiner's assessment of the Veteran's PTSD symptoms is particularly helpful in its adjudication.  In that regard, the examiner indicated that the Veteran had difficulty learning new tasks, due to his reduced memory and lowered levels of concentration.  Therefore, although the examiner provided an impermissible legal conclusion, the Board credits the examiner's assessment of the Veteran' symptoms and finds them to weigh in favor of a decision favorable to the Veteran.

The Board finds that the combination of the Veteran's physical and mental impairments prevents him from being able to obtain and maintain substantially gainful employment.  Specifically, the Veteran's lower extremity disability and scars prevent him from engaging in physically straining employment, his hearing loss and tinnitus limit the types of sedentary work he is capable of completing and his PTSD make it difficult for him to learn and execute new tasks.  The Veteran does not have the educational background which would allow him to find sedentary work.  His occupational background is solely in labor intensive professions and his limited educational background restricts his opportunities.  

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a).  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment. 


ORDER

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


